Mr. Presiding Justice Smith delivered the opinion of the court. Appellee moves the court to dismiss the appeal in this case, on the ground that the order appealed from is an interlocutory order continuing the receiver in possession of the premises involved during the period of redemption from a sale of the mortgaged premises; that the appeal was not perfected within sixty days from the entry of such order as provided by the statute. The record shows that the order appealed from was entered December 20, 1910, and that the appeal was not perfected in this court until March 8, 1911. The appeal was not perfected in the sixty days allowed by the statute and it must be dismissed. Appeal dismissed.